DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

	Applicant’s amendment of claims 28, in the paper of 7/21/2022, is acknowledged.  Applicants' arguments filed on 7/21/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Claims 28, 30-34 are still at issue and are present for examination. 
Election/Restriction
Claim 28 is allowable. Claims 30-34, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 7/24/2020, is hereby withdrawn and claims 30-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 28 and 30-34 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a modified -galactosidase consisting of an amino acid sequence that has at least 98% sequence identity to the amino acid sequence of SEQ ID NO. 1, 2, 3, or 4, wherein the modified -galactosidase comprises one or more of the following substitutions: wherein the tyrosine at position 187 (Y187) is aspartic acid or leucine; the aspartic acid at position 486 (D486) is alanine, glutamic acid, phenylalanine, isoleucine, lysine, leucine, methionine, proline, glutamine, arginine, threonine, tryptophan, or tyrosine; the lysine at position 487 (K487) is cysteine, glutamic acid, phenylalanine, histidine, isoleucine, leucine, asparagine, glutamine, arginine, threonine, valine, tryptophan, or tyrosine; the serine at position 512 (S512) is phenylalanine, threonine, valine, cysteine, aspartic acid, glutamic acid, asparagine, proline, glutamine, or tryptophan; the glutamic acid at position 513 (E513) is alanine, cysteine, aspartic acid, phenylalanine, glycine, histidine, lysine, leucine, methionine, asparagine, proline, glutamine, arginine, serine, threonine, or valine; and the arginine at position 572 (R572) is cysteine, leucine, methionine, threonine, tryptophan, or tyrosine, relative to SEQ ID NO. 1, 2, 3, or 4, wherein the modified -galactosidase in an oligosaccharide synthesis reaction with a concentrated solution of lactose as the substrate, produces oligosaccharides in which the content of tetrasaccharides is smaller than that of the oligosaccharides produced by using the parent wild-type (-galactosidase

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/31/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652